Citation Nr: 0515070	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-30 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1974.  The appellant is the veteran's widow.  This matter 
comes properly before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The appellant, the widow of the veteran, claims entitlement 
to service connection for the cause of the veteran's death.  
For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in the 
case of cardiovascular disease, was manifest to a compensable 
degree within one year of service discharge.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  In the absence of such evidence, the 
regulations require a showing that a service-connected 
disability caused or contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.310(a), 3.312 (2004).  VA regulations provide that a 
"service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).


A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3).

In this case, the death certificate shows that the veteran 
died in April 2000, at the age of 47; the immediate cause of 
death was "complications of insulin dependent diabetes 
mellitus and chronic ethanol abuse."  There were no listed 
significant conditions contributing to death but not 
resulting in the underlying cause of death.  An autopsy was 
not conducted.

The claims file does not show that service connection was in 
effect for any disorder at the time of the veteran's death.  
However, as his principle cause of death was as due to 
complications from diabetes mellitus, the appellant contends 
that service incurrence should be presumed as the veteran 
served in Vietnam in November 1972 and in January 1973.  See 
38 C.F.R. §§ 3.307, 3.309 (2004).  

The Board remands this claim to ensure full and complete 
compliance with the enhanced duty to assist provisions 
enacted by the Veterans Claims Assistance Act of 2000 (VCAA) 
and for further and complete development of the evidence to 
assist in a thorough evaluation of all material facts when 
issuing a decision on the merits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Specifically, the Board observes that the duty to assist 
provisions of the VCAA have not been met.  Id.  The Board 
observes that the instant claims file has been rebuilt in or 
about June 2001, after having been retired in October 2000.  
There is neither indication in the instant claims file that a 
proper search for the original claims file was conducted, nor 
that it was rebuilt in accordance with M21-1, Part II, 
Chapter 3.  Attempts to locate and/or rebuild the original 
claims file in accordance with proper procedures should be 
documented in narrative form and associated with the instant 
claims file.

Although the RO requested the veteran's service medical 
records in July 2001, responses from the National Personnel 
Records Center (NPRC) dated in October 2003 and January 2004 
indicate that the service medical records were transferred to 
the VA Regional Office in Roanoke, Virginia in December 1989.  
Additionally, the "reasons and bases" section of the 
February 2004 supplemental statement of the case begins by 
stating, "Notice from [NPRC] dated January 20, 2004, 
indicated that all available medical records had previously 
been sent to VA."  However, the service medical records are 
not associated with the claims file.  No further attempts 
were made by the RO to obtain these records from Roanoke or 
to document any attempt to locate the veteran's service 
medical records within VA.

Additionally, upon review of the claims file, the Board notes 
that, although the appellant submitted statements regarding 
medical treatment of the veteran, and submitted signed 
releases so that the RO could obtain these records, the RO 
has failed to complete this evidentiary development.  Two of 
the treatment facilities responded to the RO's initial 
requests for information in November 2001, by indicating that 
they required proof that the appellant is the executor of the 
veteran's estate.  The appellant provided the RO with such 
proof in December 2001; however the RO made no further 
attempts to obtain the medical evidence from these two 
facilities.

The Board observes that, because the veteran served in 
Vietnam and subsequently died of diabetes mellitus, the claim 
of entitlement to service connection for the cause of the 
veteran's death was adjudicated on a presumptive basis under 
3.307 and 3.309.  The basis for the denial was that the 
medical evidence indicated pancreatitis as the etiology of 
the veteran's diabetes, thus satisfying the rebuttable 
presumption under 3.307(d).  See 38 C.F.R. § 3.307(d).  
However, the claim was not adjudicated on a direct basis.  
See 38 C.F.R. § 3.303.  After the aforementioned records have 
been obtained, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death 
should be adjudicated on a direct basis, to include diabetes 
mellitus and pancreatitis.  Id.

The appellant claims entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 2002).  The issue of entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 is "inextricably 
intertwined" with the issue of entitlement to service 
connection for the veteran's cause of death.  Therefore, this 
issue is deferred.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  
Specifically, documented attempts to 
obtain the veteran's service medical 
records, original claims file, and 
specified private medical records must be 
made.

2.  The RO must take all procedurally 
appropriate actions to locate and/or 
rebuild the original claims file in 
accordance with M21-1, Part II, Chapter 3.  
All pertinent documentation and inquiries 
must be associated with the claims file.  
All attempts to secure the veteran's 
service medical records and original 
claims file must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the service 
medical records and original claims file, 
the RO is unable to secure same, the RO 
must notify the appellant and her 
representative, and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The appellant and her representative must 
then be given an opportunity to respond.

3.  The RO must attempt to obtain 
treatment records from the February 2000 
inpatient treatment records from Virginia 
Beach Psychiatric Hospital, and March 2000 
treatment records from Sentara Health-
Bayside Hospital.  All efforts to obtain 
these records must be fully documented.  
If after attempting to obtain the 
above-referenced records, the RO is unable 
to secure same, the facility should 
provide a negative response if records are 
not available and under the VCAA, the RO 
must document whether further efforts to 
obtain these records would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant and 
her representative, and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The appellant and her representative must 
then be given an opportunity to respond.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims on appeal.  If either of 
the claims remains denied, a supplemental 
statement of the case should be provided 
to the appellant and her representative.  
After the appellant and her representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


